Citation Nr: 0833275	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO. 05-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from March 1988 to July 
1996. He had service in Southwest Asia from May 15, 1991, 
through August 11, 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the RO. The RO 
denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) 
primarily on the basis of its finding that the veteran had 
not provided enough information to confirm the claimed 
stressor. 

In addition to the claim of entitlement to service connection 
for PTSD, a review of the record reasonably raises a claim 
entitlement to service connection for anxiety. That claim has 
not been directly addressed by VA; however, it is effectively 
intertwined with the issue of entitlement to service 
connection for PTSD. Therefore, it must be decided in 
conjunction with the current appeal. Cf. Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991). Accordingly, the Board has 
recharacterized the issue as entitlement to service 
connection for psychiatric disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran contends that his PTSD is primarily the result of 
several stressful incidents which occurred during his service 
in Southwest Asia. He has provided enough evidence to attempt 
to verify those stressors. However, those incidents have not 
been sent for official verification to agencies such as the 
U.S. Army and Joint Services Records Research Center. 
Moreover, a review of the record indicates that there may be 
outstanding medical evidence which could support the 
veteran's claim but has not yet been requested for 
association with the claims folder. Accordingly, further 
development of the evidence is warranted prior to further 
consideration by the Board.
The evidence is replete with diagnoses of PTSD, including 
those rendered during VA outpatient treatment in January 2005 
and following a VA examination in May 2005. The veteran 
reports that the following stressful incidents were primarily 
responsible for that diagnosis: 1) While stationed in 
Sirsenk, Iraq, a live bomb was discovered in one of the 
vehicles in the motor pool; 2) Local civilians constantly 
besieged the American forces for food and water; 3) He 
witnessed a fellow soldier throw a young boy off a moving 
vehicle; and 4) He reported that in or after July 1991, the 
veteran witnessed fighting near the town of Silopi, Turkey. 
Although he has not identified (other than by nickname) 
participants other than himself, he has identified the date, 
within a two month period, that at least one stressful event 
took place; the place of the stressful event(s); the unit to 
which he was assigned when the stressful event(s) took place; 
and a description of the stressful event(s). Such evidence is 
sufficient to attempt to verify the claimed stressors.

The veteran's service personnel records currently on file 
show that the veteran served in Southwest Asia with the 512th 
Maintenance Company, 51st Maintenance Battalion. However, the 
unit history for the months of July and August 1991 has not 
been associated with the claims folder. Furthermore, his 
performance reports associated with that time frame have not 
been associated with the claims folder. Such reports could 
show the duties which he performed during that time frame, as 
well as any unusual incidents which affected his job 
performance.

As noted above, the veteran's appeal also includes a claim of 
entitlement to service connection for anxiety. The veteran's 
service medical records show that he was treated for anxiety 
in service in June 1990. Anxiety was also found during an 
examination performed in March 1996 in conjunction with 
Medical Board proceedings. That examination was performed at 
a medical facility at Fort Hood, Texas, and the veteran was 
referred to the mental health clinic for further evaluation 
and participation in a stress management class. However, no 
records of consultation or treatment at a mental health 
center, dated after March 1996, have been associated with the 
claims folder.

More recent records, such as those from the Social Security 
Administration, show that the veteran is receiving Social 
Security benefits, due primarily to anxiety-related 
disorders. 

During his initial consultation with the VA Mental Health 
Service in January 2005, the veteran reported that four-to-
five years earlier, he had put a gun in his mouth but that 
his brother had convinced him not to pull the trigger. As a 
result of that incident, he was reportedly admitted to a 
hospital in Tyler, Texas. The report of that hospitalization 
has not been associated with the claims folder; however, it 
could well be relevant to the veteran's claim.

In light of the foregoing, the case is REMANDED for the 
following actions:

1. Notify the veteran of VA's duties to 
notify and assist him in the development 
of his claim of entitlement to service 
connection for psychiatric disability, 
including PTSD and anxiety. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159 (2007).

2. Through official channels, such as the 
National Personnel Records Center, make 
an additional request for the veteran's 
service medical records, including, but 
not limited to, records associated with 
counseling or treatment or participation 
in a stress management class at a mental 
health clinic from March 1996 until his 
discharge from service in July 1996. 

Also request that the veteran submit any 
such evidence in his possession. A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b) (West 2002 
and Supp. 2007); 38 C.F.R. § 3.159(c)(2) 
(2007).

3. Through official channels, such as the 
National Personnel Records Center, make 
an additional request for the veteran's 
service personnel records, including, but 
not limited to, copies of assignment 
orders and copies of enlisted efficiency 
reports. 

Also request that the veteran submit any 
such evidence in his possession. A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b) (West 2002 
and Supp. 2007); 38 C.F.R. § 3.159(c)(2) 
(2007).

4. Request that the veteran provide 
evidence from other sources that may 
support his claim of entitlement to 
service connection for psychiatric 
disability. Such evidence could include, 
but is not limited to, that which tends 
to substantiate the occurrence of the 
claimed stressful incidents, e.g., copies 
of letters and diaries written in service 
or newspaper articles from the time frame 
in question. 

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.159(e) (2007).

5. When the actions requested in parts 1, 
2, and 3 have been completed, and after 
receipt of the veteran's response or the 
lapse of time to respond, forward any 
information capable of possible 
substantiation to the U.S. Army and Joint 
Services, Records Research Center 
(JSRRC), 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802; and/or any other applicable 
government records or research 
depository. In particular, request that 
the JSRRC attempt to substantiate the 
reported July or August 1991 fighting in 
or around Silopi, Turkey and any 
participation or involvement by the 
veteran's unit, the 512th Maintenance 
Company, 51st Maintenance Battalion. 

Request that the JSRRC associate any 
substantiating documents with the claims 
folder. Such documents could include, but 
are not limited to, unit and 
organizational histories; daily staff 
journals; operational reports-lessons 
learned; after action reports; radio 
logs; muster rolls; command chronology; 
war diaries; monthly summaries; and 
morning reports. 

6. Request that the veteran identify the 
name and address of the hospital where he 
was treated in Tyler, Texas, following a 
reported suicide attempt in approximately 
2000 or 2001. Then request the report(s) 
of that treatment directly from the 
facility(s) involved. Also request that 
the veteran submit any such evidence in 
his possession. A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder. 

If the treatment in question was 
conducted at or through a facility 
associated with the Federal government, 
efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b) (West 2002 
and Supp. 2007); 38 C.F.R. § 3.159(c)(2) 
(2007).

If the treatment in question was 
conducted at or through a facility that 
is not associated with the Federal 
government, and if the requested records 
are unavailable, notify the veteran and 
his representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.159(e) (2007).

7. When the actions in parts 1, 2, 3, 4, 
5, and 6 have been completed, schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability 
found to be present. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. In this regard, 
inform the examiner of any verified 
stressors. 

The examiner must identify the 
manifestations of each psychiatric 
disability found to be present. 

The examiner must also respond to the 
following inquiries, and state the 
medical basis or bases for each opinion 
rendered:

a. If, and only if, any stressors 
claimed by the veteran are shown to 
be substantiated, the examiner must 
render an opinion as to whether the 
veteran has PTSD related to such 
stressor or stressors. 

b. Apart from the question as to 
whether the veteran has PTSD related 
to service, are any of the veteran's 
current psychiatric symptoms related 
to his diagnosis of anxiety in 
service in June 1990 and March 1996?

The examiner must state the medical basis 
or bases for any opinion. If the examiner 
is unable to do so without resort to 
speculation, he or she should so state.

8. When the actions requested in parts 1, 
2, 3, 4, 5, 6, and 7 have been completed, 
undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
adjudicate/readjudicate the issue of 
entitlement to service connection for 
psychiatric disability, including anxiety 
and PTSD. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report do not contain sufficient detail, the 
RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (2007) (If the findings on an examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. However, it must be emphasized that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




